Citation Nr: 0414345	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  00-02 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to an initial evaluation in excess of 50 
percent for the service-connected post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1948 to July 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from July 1999 and January 2002 rating decisions of the RO.  

By January 2002 rating decision, the RO assigned a 50 percent 
evaluation effective on September 22, 1998, the date of 
claim.  Although each increase represents a grant of 
benefits, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that a decision awarding a higher rating, 
but less that the maximum available benefit does not abrogate 
the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, this matter continues before the Board.  



FINDINGS OF FACT

1.  The veteran exhibited elevated blood pressure readings 
during his extensive period of active duty.  

2.  The elevated blood pressure readings recorded during 
service as likely as not represented the initial 
manifestations of the currently demonstrated essential 
hypertension.  

3.  The service-connected PTSD is shown to be manifested by 
no more than moderate overall symptomatology to include 
depression, anxiety, avoidance of war-related stimuli, 
nightmares, impaired sleep, hypervigilance, and an increased 
startle response; more than occupational and social 
impairment with reduced reliability and productivity or 
difficulty in establishing effective work and social 
relationships has not been demonstrated.  



CONCLUSION OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by hypertension is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  

2.  The criteria for the assignment of a rating in excess of 
50 percent for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130 including Diagnostic Code 9411 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims has 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless for the 
reasons specified hereinbelow.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those claiming VA benefits are entitled.  38 
U.S.C.A. § 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
the issues.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by December 1999 Statement of the Case, November 
2000, September 2002, September 2003, and December 2003 
Supplemental Statements of the Case, and August 2003 letter, 
he and his representative have been notified of the evidence 
needed to establish the benefits sought, and via the August 
2003 letter and September 2002 and September 2003 
Supplemental Statements of the Case he has been advised 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

A careful review of the service medical records shows that, 
on an October 1951 medical examination report, the veteran's 
blood pressure was noted to be 118/68.  On another date that 
month, the veteran's blood pressure measured 120/70.  

In October 1957, during service, the veteran's blood pressure 
reading was 130/78.  In July 1961, the veteran's blood 
pressure measured 124/86.  In August 1962, the veteran's 
blood pressure was 144/88.  

In December 1963, during service, the veteran's blood 
pressure was noted to be 136/88.  In June 1967, the veteran's 
blood pressure was listed as 138/86.  In November 1969, the 
veteran's blood pressure reading was 135/88.  

On February 1970 report of medical history for retirement 
purposes, the veteran did not complain of hypertension or 
similar condition.  The veteran's recorded blood pressure 
reading was that of 132/90.  

In January 1991, the veteran's blood pressure was 190/92.  In 
November 1991, the veteran's blood pressure ranged from 
120/70 to 150/85.  An April 1992 blood pressure reading was 
150/82.  

On May 1999 VA PTSD examination, the veteran reported that he 
was not social and was nervous and withdrawn.  He also 
complained of sleep trouble and nightmares.  He was depressed 
but not suicidal.  He stated that he worked as a bagger at a 
grocery store in order to remain busy.  

The examiner noted that the veteran was on edge and subdued 
emotionally but that the veteran's memory and executive 
functioning were intact.  The examiner diagnosed moderate 
PTSD with depressive features and assigned a global 
assessment of function score of (GAF) 60.  

On May 1999 VA hypertension examination report, the examiner 
noted that the veteran was a prisoner of was for several 
weeks in November 1950.  The veteran stated that he was first 
diagnosed with hypertension in 1988 after the death of his 
first wife.  His blood pressure was 165/90 sitting and 
standing and 160/85 while supine.  The examiner diagnosed 
mild to moderate hypertension on treatment.  

By July 1999 rating decision, the RO granted service 
connection for PTSD and assigned an evaluation of 30 percent 
effective in September 1998, the date of claim and denied 
service connection for hypertension.  

In June 2000, a private physician indicated that Pensacola 
Naval Hospital records from December 1991 to November 1993 
revealed treatment for stable hypertension.  

On November 2001 VA PTSD examination, the veteran noted that 
he was working part-time.  He complained of irritability, 
sleep trouble, nightmares, memory problems, decreased 
concentration, an exaggerated startle response, 
hypervigilance, loss of interest in activities and avoidance 
of situations that reminded him of wartime experiences.  

The veteran was taking psychotropic medical to assist him in 
dealing with his depression and stated that he liked to 
remain busy in order to avoid thinking about his wartime 
experiences.  

The examiner noted that the veteran was neatly dressed and 
that his responses were appropriate and informative, that his 
orientation and mental functioning were intact, and that 
insight and judgment were good.  The examiner diagnosed PTSD 
and assigned a GAF score of 58.  

On October 2001 VA hypertension examination, the veteran's 
sitting blood pressure was 200/100.  Standing blood pressure 
was that of 200/90.  Supine blood pressure after rest was 
that of 170/80.  The examiner diagnosed hypertension, 
moderate on treatment.  

On November 2001 PTSD examination, the veteran noted that he 
was feeling good since starting to take the psychotropic 
medication Paxil.  The veteran indicated that he was anxious 
and sad, suffered from insomnia, nightmares, irritability, 
and tearfulness.  

The veteran stated that he was socially withdrawn and avoided 
situations that reminded him of wartime experiences.  He 
complained of decreased memory and concentration.  He denied 
having panic attacks, phobias, fatigability, disorientation, 
delusions, hallucinations, suicidal ideation, homicidal 
ideation or substance abuse.  

The examiner noted that the veteran was neatly dressed, 
cooperative, alert and oriented in all spheres.  There was no 
memory deficit evident clinically.  He was normothymic 
throughout most of the examination but anxious and depressed 
at times.  There was no evidence of a formal thought 
disorder.  

The examiner diagnosed chronic PTSD with depressive features, 
having moderated in intensity to some extent over time and 
assigned a GAF score of 40.  The examiner opined that the 
veteran was competent to handle his own funds.  

On November 2001 VA hypertension examination report, the 
examiner indicated that he had reviewed the entire record and 
opined that the veteran did not suffer from "true" 
hypertension in service and that his hypertension had its 
onset later in civilian life.  

By September 2002 decision, the RO assigned an increased 
rating of 50 percent for the veteran's PTSD effective on 
September 22, 1998, the date of claim.  

On an August 2003 examination, the veteran's GAF score was 
assessed as 55.  The veteran's insight and judgment were 
fair, and his affect was sad.  The veteran was alert, and 
there was no evidence of suicidal ideation.  The veteran 
complained of having flashbacks and nightmares and being 
easily startled.  


Law and Regulations 

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2003).  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Although an appellant may testify as to symptoms he perceives 
to be manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

The Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  

Under 38 C.F.R. § 4.130 including Diagnostic Code 9411, PTSD 
is rated, as follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

A GAF score of 31-40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

A GAF of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  




Analysis


Service Connection for Hypertension

The November 2001 VA hypertension examination report the 
examiner opined that the veteran did not suffer from "true" 
hypertension in service and that hypertension had its onset 
later in civilian life.  

However, the Board notes that, based on its review of the 
evidence of record, the veteran has long history of treatment 
of hypertension dating back to at least to 1988 when he 
reportedly was place on medication.  Significantly, the 
medical records referable to this treatment or any related 
treatment prior to 1991 are not present in the record for 
review.  

While the November 2001 VA examiner indicated in support of 
his opinion that the one elevated blood pressure reading in 
service was not sufficient to make a diagnosis of "true" 
hypertension, the absence of treatment records for the period 
immediately after the veteran's retirement from service and 
dealing with his initial treatment in 1998 raises serious 
questions as to the reliability of that medical opinion.  

Based on its review of the entire medical record, the Board 
finds that the evidence is in relative equipoise in showing 
that the elevated blood pressure readings in service as 
likely as not represented the initial manifestations of the 
currently demonstrated essential hypertension.  

As a preponderance of the evidence is not against the 
veteran's claim, the benefit of the doubt rule is for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C. 
§ 5107.  Accordingly, by extending the benefit of the doubt 
to the veteran, service connection for hypertension is 
warranted.  



Increased Rating for PTSD

Because the veteran is contesting an initial rating, he is 
entitled to a staged rating for his PTSD if applicable.  See 
Fenderson, supra.  

The veteran's PTSD is currently rated 50 percent disabling, 
and upon review of the evidence, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 50 
percent at any time during the pendency of the appeal.  Id.; 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

While the Board acknowledges the veteran's challenging 
wartime experiences to include a period as a prisoner of war, 
his present PTSD-related symptomatology does not meet the 
rating criteria that would warrant the assignment of an 
evaluation of 70 percent or higher.  

A 70 percent evaluation would entail such symptoms as 
difficulties with personal relationships and work, impaired 
judgment, illogical speech, panic, neglect of hygiene, an 
inability to function independently, and the like.  The Board 
notes that the veteran has consistently been described as 
neatly dressed.  His judgment and insight have been assessed 
as good, and he is able to handle his own finances - an 
indication that he can function independently.  

Moreover, although retired, the veteran had been successful 
at maintaining part-time employment.  The veteran's speech 
has been described as logical, and although he indicated that 
he was somewhat socially isolated, he did not complain of 
impaired personal relationships.  

The veteran has consistently been fully oriented, and such 
symptoms as delusions, hallucinations and suicidal ideation 
have not been found.  In the absence of symptoms required for 
the assignment of a higher evaluation, an increased rating 
for the service-connected PTSD is denied.  

The Board notes in this regard that the veteran's GAF scores 
have generally been that of 55 or higher.  A GAF score of 51 
to 60 represents only moderate symptomatology and is 
consistent, therefore, with the veteran's currently assigned 
50 percent PTSD evaluation.  Carpenter, supra.  

The recently assigned GAF score of 40 does represents more a 
more serious disability picture.  Nonetheless, the Board is 
of the opinion that an evaluation in excess of 50 percent is 
not warranted at ant time during the appellate period based 
on this GAF score.  

A GAF score of 40 would indicate impairment in reality 
testing or communication.  The veteran, fortunately, does not 
appear to have communication deficits and seems to appreciate 
reality.  Indeed, his insight has been characterized as good.  
The veteran does exhibit depressive symptoms and is somewhat 
isolated.  These overall symptoms are not consistent with a 
40 percent GAF and do not warrant an increased rating for the 
service-connected PTSD.  

The veteran has been able to work, and there is no indication 
in the record that family relations are in any way impaired.  
See Id.  As such, an evaluation in excess of 50 percent is 
not for application given the overall manifestations 
exhibited by the veteran in this case.  



ORDER

Service connection for hypertension is granted.  

An evaluation in excess of 50 percent for the service-
connected PTSD is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



